DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 9, 11, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., U.S. Patent Application Publication 2005/0272426 (hereinafter Yang).
	Regarding claim 1, Yang discloses a voice call control method, applied to a terminal (disclosed is a method according to which a mobile terminal controls a voice call, according to [0005]-[0007], Fig. 1), and the method comprising:

	reporting a measurement result when the measurement result satisfies a measurement report optimization condition, wherein the report optimization condition is configured to improve a measurement report condition for the terminal to make a handover to an anchor cell with a current network type (the mobile terminal compares the measurements to a handover decision criterion established by said mobile terminal [“measurement report optimization condition”], and when said handover decision criterion is satisfied, then the mobile terminal sends the measurements in a measurement report in order for said mobile terminal to be handed over from a first base station to a second base station, whereby both base stations may belong to the same network, such as a CDMA network, according to [0006]-[0007], Fig. 1 [“switching decision criterion” and step 2]); and
	receiving a report response of the measurement result and making a handover to the target cell to perform a voice call based on the report response of the measurement result (in response to the measurement report, the mobile terminal receives a switching command [“report response”] from the network that causes said mobile terminal to undergo a handover to the second base station for the voice call, according to [0006], Fig. 1 [step 3]).
	Regarding claim 9, Yang discloses a voice call control device, applied to a terminal (disclosed is a mobile terminal that comprises means for controlling a voice call, according to [0005]-[0007], Fig. 1), and the device comprising: 

measure a target cell during a voice call (the mobile terminal measures the wireless signal from an adjacent cell during a voice call, according to [0006]);
	report a measurement result when the measurement result satisfies a measurement report optimization condition in which it is included to improve a measurement report condition for the terminal to make a handover to an anchor cell with a current network type (the mobile terminal compares the measurements to a handover decision criterion established by said mobile terminal [“measurement report optimization condition”], and when said handover decision criterion is satisfied, then the mobile terminal sends the measurements in a measurement report in order for said mobile terminal to be handed over from a first base station to a second base station, whereby both base stations may belong to the same network, such as a CDMA network, according to [0006]-[0007], Fig. 1 [“switching decision criterion” and step 2]); and
	receive a report response of the measurement result and make a handover to the target cell to perform a voice call based on the report response of the measurement result (in response to the measurement report, the mobile terminal receives a switching command [“report response”] from the network that causes said mobile terminal to undergo a handover to the second base station for the voice call, according to [0006], Fig. 1 [step 3]).
	Regarding claim 3, Yang discloses the voice call control method according to claim 1, wherein the method further comprises: determining the measurement report 
	Regarding claim 11, Yang discloses the voice call control device according to claim 9, wherein the processor is further configured to: determine the measurement report optimization condition according to a pre-configuration message including the measurement report optimization condition (the handover decision criterion has been previously established in the mobile terminal, according to [0006]).
	Regarding claim 17, Yang discloses the non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of a mobile terminal to enable the mobile terminal to perform the voice call control method according to claim 1 (the mobile terminal makes decisions (and therefore necessarily comprises a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of said mobile terminal), according to [0006]).
	Regarding claim 20, Yang discloses the mobile terminal according to claim 19, further comprising a processing circuit, and a non-transitory computer-readable storage medium having instructions stored thereon for execution by the processing circuit to enable the mobile terminal to perform the voice call control method (the mobile terminal makes decisions (and therefore necessarily comprises a non-transitory computer-readable storage medium having instructions stored thereon for execution by a processor of said mobile terminal), according to [0006]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 9 above, in view of Lee et al., U.S. Patent Application Publication 2015/0208311 (hereinafter Lee). 
	Regarding claim 2, Yang discloses all the limitations of claim 1.
	Yang does not expressly disclose acquiring a handover control message sent by a network device, and determining the measurement report optimization condition based on the handover control message including the measurement report optimization condition.
	Lee discloses acquiring a handover control message sent by a network device, and determining the measurement report optimization condition based on the handover control message including the measurement report optimization condition (a user equipment receives, from a first communication network, a trigger condition for reporting a measurement result measured for a second communication network, according to Abstract, [0010], [0012], [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Lee by acquiring a handover control message sent by a network device, and determining the measurement report optimization condition based on the handover control message including the measurement report optimization condition.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate service to a user equipment from multiple RATs (Lee:  [0002]-[0003]).
	Regarding claim 10, Yang discloses all the limitations of claim 9.

	Lee discloses acquiring a handover control message sent by a network device, and determining the measurement report optimization condition based on the handover control message including the measurement report optimization condition (a user equipment receives, from a first communication network, a trigger condition for reporting a measurement result measured for a second communication network, according to Abstract, [0010], [0012], [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Lee by acquiring a handover control message sent by a network device, and determining the measurement report optimization condition based on the handover control message including the measurement report optimization condition.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate service to a user equipment from multiple RATs (Lee:  [0002]-[0003]).

9.	Claims 4-7, 12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1 and 9 above, in view of Miao et al., U.S. Patent Application Publication 2017/0094628 (hereinafter Miao).
	Regarding claim 4, Yang discloses all the limitations of claim 1.

	Miao discloses that the measurement report optimization condition includes:
	a priority at which the terminal reports an anchor cell with a non-current network type (a wireless communication device performs both intra-RAT and inter-RAT [“non-current network type”] searches with associated measurements, which are associated with respective priority levels, as part of processes executed according to its software stacks, and shares these sets of information, according to [0020], [0067], Fig. 11);
	wherein the priority at which the terminal reports an anchor cell with a non-current network type is lower than a priority at which the terminal reports an anchor cell with the current network type (the inter-RAT search is a lower priority than the intra-RAT [“current network type”] search, according to [0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Miao such that the measurement report optimization condition includes: a priority at which the terminal reports an anchor cell with a non-current network type; wherein the priority at which the terminal reports an anchor cell with a non-current network type is lower than a priority at which the terminal reports an anchor cell with the current network type.

	Regarding claim 5, Yang discloses all the limitations of claim 1.
	Yang does not expressly disclose that the measurement report optimization condition includes: a voice quality report threshold when the terminal performs a voice call in an anchor cell with a non-current network type; wherein the voice quality report threshold when the terminal performs a voice call in an anchor cell with a non-current network type is higher than a voice quality report threshold when the terminal performs a voice call in an anchor cell with a current network type.
	Miao discloses that the measurement report optimization condition includes: 
	a voice quality report threshold when the terminal performs a voice call in an anchor cell with a non-current network type (signal quality for voice services is taken into account when preferring a given connection over another, according to [0031], [0034]-[0035]); 
wherein the voice quality report threshold when the terminal performs a voice call in an anchor cell with a non-current network type is higher than a voice quality report threshold when the terminal performs a voice call in an anchor cell with a current network type (preference is given to a current RAT during network searching, according to [0067], whereby a less preferred RAT (i.e., one other than the current RAT) may be selected if the quality offered by that particular RAT, under current radio conditions, is sufficiently high, according to [0078]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the support of multiple subscriber identities in a wireless communication device (Miao:  [0002]).
	Regarding claim 6, the combination of Yang and Miao discloses all the limitations of claim 4.
	Yang does not expressly disclose that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band.
	Miao discloses that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band (FDD measurements for the current RAT [“current network type”] are performed, and TDD measurements for non-overlapping RATs [“non-current network type”] are performed, according to [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Miao with Miao such that the anchor cell with the non-current network type is a cell operating in the time 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the support of multiple subscriber identities in a wireless communication device (Miao:  [0002]).
	Regarding claim 7, the combination of Yang and Miao discloses all the limitations of claim 5.
	Yang does not expressly disclose that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band.
	Miao discloses that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band (FDD measurements for the current RAT [“current network type”] are performed, and TDD measurements for non-overlapping RATs [“non-current network type”] are performed, according to [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Miao with Miao such that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the support of multiple subscriber identities in a wireless communication device (Miao:  [0002]).

	Yang does not expressly disclose that the measurement report optimization condition includes: a priority at which the terminal reports an anchor cell with a non-current network type; wherein the priority at which the terminal reports an anchor cell with a non-current network type is lower than a priority at which the terminal reports an anchor cell with the current network type.
	Miao discloses that the measurement report optimization condition includes:
	a priority at which the terminal reports an anchor cell with a non-current network type (a wireless communication device performs both intra-RAT and inter-RAT [“non-current network type”] searches with associated measurements, which are associated with respective priority levels, as part of processes executed according to its software stacks, and shares these sets of information, according to [0020], [0067], Fig. 11);
	wherein the priority at which the terminal reports an anchor cell with a non-current network type is lower than a priority at which the terminal reports an anchor cell with the current network type (the inter-RAT search is a lower priority than the intra-RAT [“current network type”] search, according to [0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Miao such that the measurement report optimization condition includes: a priority at which the terminal reports an anchor cell with a non-current network type; wherein the priority at which the terminal reports an anchor cell with a non-current network type is lower than a priority at which the terminal reports an anchor cell with the current network type.

	Regarding claim 13, Yang discloses all the limitations of claim 9.
	Yang does not expressly disclose that the measurement report optimization condition includes: a voice quality report threshold when the terminal performs a voice call in an anchor cell with a non-current network type; wherein the voice quality report threshold when the terminal performs a voice call in an anchor cell with a non-current network type is higher than a voice quality report threshold when the terminal performs a voice call in an anchor cell with a current network type.
	Miao discloses that the measurement report optimization condition includes: 
	a voice quality report threshold when the terminal performs a voice call in an anchor cell with a non-current network type (signal quality for voice services is taken into account when preferring a given connection over another, according to [0031], [0034]-[0035]); 
wherein the voice quality report threshold when the terminal performs a voice call in an anchor cell with a non-current network type is higher than a voice quality report threshold when the terminal performs a voice call in an anchor cell with a current network type (preference is given to a current RAT during network searching, according to [0067], whereby a less preferred RAT (i.e., one other than the current RAT) may be selected if the quality offered by that particular RAT, under current radio conditions, is sufficiently high, according to [0078]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the support of multiple subscriber identities in a wireless communication device (Miao:  [0002]).
	Regarding claim 14, the combination of Yang and Miao discloses all the limitations of claim 12.
	Yang does not expressly disclose that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band.
	Miao discloses that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band (FDD measurements for the current RAT [“current network type”] are performed, and TDD measurements for non-overlapping RATs [“non-current network type”] are performed, according to [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Miao with Miao such that the anchor cell with the non-current network type is a cell operating in the time 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the support of multiple subscriber identities in a wireless communication device (Miao:  [0002]).
	Regarding claim 15, the combination of Yang and Miao discloses all the limitations of claim 13.
	Yang does not expressly disclose that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band.
	Miao discloses that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band (FDD measurements for the current RAT [“current network type”] are performed, and TDD measurements for non-overlapping RATs [“non-current network type”] are performed, according to [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Miao with Miao such that the anchor cell with the non-current network type is a cell operating in the time division duplex band, and the anchor cell with the current network type is a cell operating in the frequency division duplex band.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the support of multiple subscriber identities in a wireless communication device (Miao:  [0002]).

	Yang does not expressly disclose that the mobile terminal is configured to make the handover to the anchor cell with the current network type based on the reported measurement result, to thereby reduce a probability of occurrence of silence or disconnection during the voice call.
	Miao discloses that the mobile terminal is configured to make the handover to the anchor cell with the current network type based on the reported measurement result, to thereby reduce a probability of occurrence of silence or disconnection during the voice call (a new connection to a new PLMN is sought, whereby preference is given to a PLMN of the same RAT as the RAT that the current PLMN uses, according to [0067], whereby dropping of the current call is avoided, according to [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Miao such that the mobile terminal is configured to make the handover to the anchor cell with the current network type based on the reported measurement result, to thereby reduce a probability of occurrence of silence or disconnection during the voice call.
	One of ordinary skill in the art would have been motivated to make this modification because an inter-RAT search may be more disruptive and require more retuning of wireless circuitry in the wireless communication device (Miao:  [0067]).
	Regarding claim 19, the combination of Yang and Miao discloses all the limitations of claim 18.  Additionally, Yang discloses that the mobile terminal comprises a microphone and a speaker (the mobile terminal engages in a voice call (and therefore necessarily comprises a microphone and a speaker), according to [0005]-[0006]).

	Miao discloses that the mobile terminal comprises a display screen (the wireless communication device comprises a display screen, according to Figs. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Miao with Miao such that the mobile terminal comprises a display screen.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide convenience to the user of the mobile terminal. 

10.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Miao as applied to claims 6 and 13 above, further in view of Keller et al., U.S. Patent Application Publication 2018/0359672 (hereinafter Keller).
	Regarding claim 8, the combination of Yang and Miao discloses all the limitations of claim 6.
	Neither Yang nor Miao expressly discloses that the current network type is a 5G new radio network type.
	Keller discloses that the current network type is a 5G new radio network type (the current network is a 5G network (which comprises a new radio access network, according to [0002]), according to [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Miao with Keller such that the current network type is a 5G new radio network type.

	Regarding claim 16, the combination of Yang and Miao discloses all the limitations of claim 13.
	Neither Yang nor Miao expressly discloses that the current network type is a 5G new radio network type.
	Keller discloses that the current network type is a 5G new radio network type (the current network is a 5G network (which comprises a new radio access network, according to [0002]), according to [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Miao with Keller such that the current network type is a 5G new radio network type.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide a required quality of service (Keller:  [0006]-[0007]).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        f